Citation Nr: 1720232	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-24 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an increased rating for varicose veins, left leg, rated as 10 percent disabling from July 29, 2008 through July 28, 2009, 40 percent disabling from July 29, 2009 through September 8, 2015, and 60 percent thereafter.

2. Entitlement to an increased rating for varicose veins, right leg, rated as 10 percent disabling from July 29, 2008 through July 28, 2009, 40 percent disabling from July 29, 2009 through September 8, 2015, and 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, T. R., E. G., C. M.


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 through March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned VLJ in a September 2013 videoconference hearing.  A transcript is of record.

In December 2014, the Board remanded the case for further evidentiary development.  Such development has been accomplished to the extent possible.  The appeal is thus once again before the Board for further appellate review.

The Veteran had initially filed a claim for service connection for PTSD/depression.  Since his medical records showed diagnoses of both PTSD and major depression, consideration was given as to whether either condition could be service-connected.  In 2014, the Board granted service connection for PTSD, but remanded the claim for service connection for major depression to obtain a medical opinion.  Although the RO listed this issue in the 2015 supplemental statement of the case as denied, it is clear that the RO actually granted service connection for major depression and, instead, denied a separate rating.  Compare rating decision codesheet dated in January 2015 reflecting service connection in effect for PTSD with rating decision codesheet dated in September 2015 reflecting service connection in effect for PTSD with major depressive disorder.  The supplemental statement of the case correctly noted that the issue of PTSD and major depression were intertwined, as one condition, rather than as two separate conditions.   This was based on the opinion of the 2015 VA examiner.  Therefore, the RO correctly considered major depressive disorder part of the service-connected disability picture, thereby granting, in full, the benefit the Veteran sought on appeal.  The Veteran has never argued that he should have a separate rating for this condition, so, despite the supplemental statement of the case, the Board finds his appeal for service connection for major depression was granted by the RO and this issue is no longer on appeal. 


FINDINGS OF FACT

1. For the period of July 29, 2008 through July 28, 2009, the Veteran's service connected varicose veins, left leg, manifested by complaints of aching and fatigue.

2. For the period of July 29, 2008 through July 28, 2009, the Veteran's service connected varicose veins, right leg, manifested by complaints of aching and fatigue.

3. For the period of July 29, 2009 through September 8, 2015, the Veteran's service connected varicose veins, left leg, were manifested by persistent mild edema not fully relieved by elevation, constant pain at rest and intermittent ulceration.

4. For the period of July 29, 2008 through September 8, 2015, the Veteran's service connected varicose veins, right leg, were manifested by persistent mild edema not fully relieved by elevation, constant pain at rest and intermittent ulceration.

5. For the period beginning September 9, 2015, the Veteran's varicose veins, left leg, were manifested by persistent mild edema, persistent ulceration, and pigmented discoloration.

6. For the period beginning September 9, 2015, the Veteran's varicose veins, right leg, were manifested by persistent mild edema, persistent ulceration, and pigmented discoloration.



CONCLUSIONS OF LAW

1. The criteria for an increased rating for varicose veins, left leg, rated as 10 percent disabling from July 29, 2008 through July 28, 2009, 40 percent disabling from July 29, 2009 through September 8, 2015, and 60 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.26, 4.27, 4.104, Diagnostic Code 7120 (2016).

2. The criteria for an increased rating for varicose veins, right leg, rated as 10 percent disabling from July 29, 2008 through July 28, 2009, 40 percent disabling from July 29, 2009 through September 8, 2015, and 60 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.26, 4.27, 4.104, Diagnostic Code 7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.26, 4.27, 4.104, Diagnostic Code 7120) were initially provided to the Veteran in the 2012 Statement of the Case and were again provided in the 2015 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Veteran has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

July 29, 2008 through July 28, 2009

The Veteran's varicose veins were rated as 10 percent disabling for each leg from July 29, 2008 through July 28, 2009.

In a May 2010 rating decision, the RO reevaluated the Veteran's service-connected varicose veins under the new rating criteria.  Pursuant to those criteria, the Veteran was awarded a separate 10 percent disability rating for his varicose veins because he had a prior diagnosis that met the criteria for a 10 percent rating.

There is no evidence of record to suggest that the Veteran's service-connected varicose veins warranted a rating in excess of 10 percent.  No evidence has been submitted to suggest the Veteran experienced persistent edema incompletely relieved by elevation, with or without beginning stasis pigmentation or eczema during this particular time period.

July 29, 2009 through September 8, 2015

The Veteran's varicose veins were rated as 40 percent disabling for each leg from July 29, 2009 through September 8, 2015.

The Veteran was afforded a VA examination in January 2010.  He reported his legs were tired and aching and that they began itching and burning the year prior.  He further reported that over the counter pain relievers, compression stockings, and heat did not improve his condition.  However, elevation did help.  The examiner diagnosed him with severe varicose veins and trace edema.  The Veteran was afforded another VA examination in December 2012.  The examiner noted he had persistent stasis pigmentation or eczema, intermittent ulceration, intermittent edema, and constant pain at rest.  An April 2013 Disability Benefits Questionnaire noted the Veteran had aching and fatigue from prolonged walking, persistent stasis pigmentation or eczema, intermittent ulceration, and persistent edema.

VA treatment records dated 2009 through 2015 note the Veteran consistently experienced discomfort and pain related to his varicose veins, mild or trace edema, and intermittent ulceration of his lower extremities.

The Veteran's symptoms during the period of July 29, 2009 through September 9, 2015 more closely approximate the criteria for a 40 percent disability rating as there was no evidence the Veteran experienced persistent ulceration during this period.

September 9, 2015 and Thereafter

The Veteran's varicose veins are rated as 60 percent disabling for each leg effective September 9, 2015.

A VA treatment record from October 2014 noted the Veteran had a chronic venous stasis ulceration on his left medial ankle.  VA treatment records reflect the Veteran consistently had mild or trace edema and was frequently treated for ulcers of his lower extremities.

The Veteran was afforded a VA examination on September 9, 2015.  The examiner noted the Veteran had bilateral persistent stasis pigmentation, persistent eczema, persistent ulceration, persistent edema, persistent subcutaneous induration, and constant pain at rest.

There is no evidence in the record to suggest the Veteran had massive board-like edema to warrant a higher, 100 percent, disability rating.  On the contrary, VA treatment records consistently note that the Veteran's edema was mild.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for varicose veins, left leg, rated as 10 percent disabling from July 29, 2008 through July 28, 2009, 40 percent disabling from July 29, 2009 through September 8, 2015, and 60 percent thereafter, is denied.

Entitlement to an increased rating for varicose veins, right leg, rated as 10 percent disabling from July 29, 2008 through July 28, 2009, 40 percent disabling from July 29, 2009 through September 8, 2015, and 60 percent thereafter, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


